Case 9:18-cr-80166-DMM Document 44 Entered on FLSD Docket 01/18/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 18-CR-80166-DMM

 UNITED STATES OF AMERICA
           Plaintiff,
 V.

 NICHOLAS WUKOSON,
           Defendant.
 - - - - - - - - - - - - - - -I
                                 MOTION TO CONTINUE TRIAL

 COMES NOW, the Defendant, NICHOLAS WUKOSON, by and through undersigned counsel
 who respectfully moves to continue the February 4t\ 2019 trial date that has been recently set by
 this Court. As grounds therefore, undersigned would state the following:

      1.            As the Court is aware, defense counsel was recently engaged by defendant to file
           a motion to vacate defendant's plea. The Court on January 3rd , 2019 vacated the plea and
           set the trial in this matter for February 4t\ 2019. The defense has engaged an expert
           named Richard Connor, Esq. to analyze and review the two computers at issue in this
           case, that allegedly contained the child pornography that the defendant is alleged to have
           possessed.

      2.           At counsel's request, Mr. Connor has reached out to Government for the purpose
           of forensic examination, but because of the logistics involved, Mr. Connor, has not yet
           had those items made available to him. Mr. Connor would need sufficient time to analyze
           the computer and depictions of child pornography for a proper defense to be made.

      3.          Defense counsel must attend the sentencing of USA v. MELVYN KOMITO (Case
           No. 1:18-CR-00118-AT-l) in the Southern District ofNew York on February 4t\ 2019.
           This specially set sentencing date has been continued once previously.

      4.          Defense counsel will be trying the case of USA v. BALMY JOSEPH, (Case No.
           9:18-cr-80153-WPD-2) beginning January ih, 2019. The case ended yesterday January
           1ot\ 2019.

      5.          Thereafter defense counsel must prepare for USA v. ANNA GALLEGO, (Case No.
           4:18-cr-00079-SMR-CFB-4) in the Southern District oflowa in Des Moines, Iowa on
           January 24t\ 2019 for sentencing. That case has also been continued once previously.

      6.          In addition, thereto, undersigned counsel is set to try the case of USA v. RONNIE
           MONTSDEOCA, (Case No. 9: l 8-cr-80194-DMM-1) before your honor beginning on
           February 19t\ 2019.
Case 9:18-cr-80166-DMM Document 44 Entered on FLSD Docket 01/18/2019 Page 2 of 2



    7.          Undersigned counsel must also file an appellate brief in the matter of TAMEA
         GRANT V. ENTERTAINMENT CRUISES, ET AL, (Case No. 18-7142) due in the United
         States Court of Appeals for the District of Columbia Circuit, due on January 22nd, 2019.

    8.          In view of counsel's conflict and heavy trial and appellate schedule as well as the
         need to properly prepare the WUKOSON case for trial, undersigned counsel respectfully
         requests that the WUKOSON trial be set for trial no earlier than late March 2019.

        Undersigned counsel has spoken to Assistant United States Attorney Greg Schiller who
 does not oppose this motion, as long as it is not during the week of March 18 as he will be away
 and the week of April 22 as it is Passover, the Jewish holiday, which Mr. Schiller also observes.

                                                      Respectfully submitted,
                                                      Isl Mic�:t!��P1inc�;i'\-J._"/"'"��;-•�
                                                      Michael B. Cohen, Esq.
                                                      Florida Bar No: 210196




                                 CERTIFICATE OF SERVICE
                IT IS HEREBY CERTIFIED that a true and correct copy of the foregoing was

 furnished via CMECF E-Filing to all applicable parties on January 18, 2019


                                                      Respectfully submitted,
                                                      SI Michael.,B. Cohen, Esq.
                                                        /l(Y\1G4\rgj!y,{�
                                                                          Cw,
                                                      Michael B. Cohen, Esq.
                                                                                f.- -�-····_,
                                                                                  t..-
                                                      Florida Bar No: 210196
                                                      6400 North Andrews Ave., Ste 505
                                                      Fort Lauderdale, Florida 33309
                                                      Ph (954) 928-0059
                                                      Fax (954) 928-0929
